Citation Nr: 1644855	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an ingrown right toe nail.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for service-connected onychomycosis with dry scaly feet.

4.  Entitlement to service connection for a back disorder, to include an upper thoracic strain.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to March 2009.  Active duty for training is noted from August 2010 to November 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Regarding the characterization of the Veteran's claim for service connection for an acquired psychiatric disorder, the Board has characterized the claim as broadly as possible, to encompass any psychiatric disability raised by record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Following the April 2013 supplemental statement of the case, additional evidence, including the Veteran's lay statements and VA treatment record, was associated with the claims file.  In November 2016, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304 (2015).

This appeal is being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

The issues of entitlement to an initial compensable rating for service-connected onychomycosis with dry scaly feet and entitlement to service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of an ingrown right toe nail, and the record does not contain a recent diagnosis within one year prior to when his claim was filed.

2.  The preponderance of the evidence indicates that the Veteran does not meet the diagnostic criteria for a PTSD diagnosis, and the competent and credible evidence demonstrates that an acquired psychiatric disorder, to include adjustment disorder, NOS, is not shown to be causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an ingrown right toe nail have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, to include adjustment disorder and PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In September 2009 and April 2010 letters, the AOJ provided the Veteran with VCAA-compliant notice.  Moreover, with respect to the claims decided herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims, and review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as psychoses, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Ingrown Right Toe Nail

The Veteran claims entitlement to service connection for an ingrown right toe nail.  In his January 2011 notice of disagreement, the Veteran argued that the ingrown right toe nail for which he received treatment during service had not fully healed and that he still suffered from residuals, including discomfort and pain.

Pertinent to all claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). The Board notes that symptoms, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

A review of the Veteran's post-service treatment records fails to reveal any diagnoses related to an ingrown right toe nail.

A July 2010 VA examination noted the Veteran's history of an ingrown right toe nail since 2005.  He stated that he was given special shoes in service, but that was not seeking treatment currently.  He stated that his symptoms (pain) were worse when he stubbed his right great toe.  The examiner stated that there was no work restriction associated with the alleged disability, and that it did not impact the Veteran's activities of daily living.  Upon examination, the examiner noted that there was no ingrown right toe nail seen.

The Board finds that service connection for an ingrown right toe nail cannot be established as record fails to demonstrate that the Veteran had current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to his filing of a claim.   See McClain, supra; Romanowsky, supra.  In this regard, while he reported receiving treatment for an ingrown right toe nail in 2005, VA first received his claim for service connection in March 2010.  Therefore, even in consideration of Romanowsky, the record fails to reveal a recent diagnosis of disability prior to the Veteran filing his claim.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the collective evidence, or lack thereof, indicates that, fundamentally, the Veteran does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet App. 223, 225 (1992).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Furthermore, as for any assertions by the Veteran and/or his representative as to the diagnosis of an ingrown right toe nail, the Board finds that such assertions are outweighed by the objective findings of the July 2010 VA examination report.  Moreover, with respect to the Veteran's claims of pain and discomfort associated with an ingrown right toe nail, as noted above, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez, supra.

Therefore, the Board finds that service connection for an ingrown right toe nail is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Acquired Psychiatric Disorder

The Veteran claims service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder.  Specifically, the Veteran alleges that, as a result of a number of in-service stressors, he developed PTSD.  In a November 2009 statement, he reported that, in September 2008, he was stationed at Ramstein Air Base when he learned of the Marriot Hotel bombing in Islamabad, Pakistan.  He stated that a friend was killed in the bombing, and he was in charge of notifying medical staff and his chain of command of his friend's death.  He also reported an incident in May or June 2008 when shots were fired in his vicinity while stationed at Istres-Le Tube Air Base in France.  A January 2011 statement from the Veteran's commanding officer confirmed the occurrence of May/June 2008 incident.  During the July 2010 VA examination, he reported witnessing victims of shootings, stabbings, and other traumas being brought into the Wilford Hall Medical Center where he worked as an admission clerk.

Pertinent evidence of record includes the Veteran's service treatment records, his VA treatment records, and a July 2010 examination report.

The Veteran's service treatment records are silent for any complaints of, or treatment for, an acquired psychiatric disorder.   In an August 1997 report of medical history, he denied any suicide attempts or plans, frequent trouble sleeping, depression or excessive worry, or nervous troubles of any sort.  A July 2002 medical examination noted that he was psychiatrically normal.  In a July 2004 treatment record, the Veteran denied being bothered by felling down, helpless, panicky, or anxious.  In his August 2008 report of medical history, he denied any suicide attempts or plans, frequent trouble sleeping, depression or excessive worry, or nervous troubles of any sort.  In his September 2008 discharge examination, he was found to be psychiatrically normal.  In a May 2009 prescreen of medical history report, filled out in connection with his service in the United States Air Force Reserves, the Veteran denied receiving any psychiatric treatment.

Post-service VA treatment records are negative for the treatment or diagnosis of PTSD or another acquired psychiatric disorder.  In a June 2009 VA PTSD screening, the Veteran denied experiencing nightmares related to his military service.  He also denied avoidance behaviors; being on guard, watchful, or easily startled; and feeling numb or detached from other, activities, or his surroundings.  In a VA depression screening, the Veteran denied having little interest or pleasure in going things, and he denied feeling down, depressed, or hopeless.  In a February 2011 VA PTSD screening, the Veteran denied experiencing something that was so frightening, horrible, or upset that he had nightmares about the experience; avoided memories or situations associated with the experience; was constantly on guard; or that caused him to feel numb or detached from others within the last month.  The VA depression screening was also negative.  VA PTSD and depression screenings dated in July 2012, September 2012, October 2013, May 2014, February 2015, and October 2015 reflect similar responses.

In connection with his claim, the Veteran underwent a VA examination in July 2010.  During the examination, hereported a number of stressors, including witnessing the victims of shootings, stabbings, and other traumas being brought into the Wilford Hall Medical Center where he worked as an admission clerk.  He also reported that a basic trainee committed suicide while he was on night duty.  He then reported the May or June 2008 attack in France, and the September 2008 bombing in Islamabad.  As to his post-service experiences, the Veteran reported no major medical problems or stressful events following service.  He stated that his transition to civilian life had been up and down, and that he was having difficulty adjusting to the slower paced civilian lifestyle.  He stated that in June 2009, he began to experience suicidal ideation without a plan or intent.  He also reported a depressed mood.

The Veteran denied any nightmares related to his stressors, but he did report bad dreams once a month.  He denied any sleep difficulties, but he stated that he thought about his friend who died in Islamabad once or twice a month.  He denied any psychological stress or reactivity; he denied flashbacks or avoidance behaviors; he reported limited hypervigilance, but stated that he was more alert than watchful.  He also reported being more sensitive to sound.  He reported a mildly dysphoric mood once a week and that, towards the end of the week, he did not want to talk to anyone.  He stated that he had friends, including a few very good friends.  He reported having hobbies and enjoying mountain biking.  He described his energy as medium, and described his motivation as "okay."  He reported working full time and going to graduate school.

After a review of the pertinent medical history and a mental status examination, the examiner diagnosed the Veteran with adjustment disorder, not otherwise specified (NOS).  The examiner noted that he did not meet the diagnostic criteria for PTSD because he did not present with avoidance behaviors and because he presented with only minor hypervigilance.  With regard to the diagnosis of adjustment disorder, NOS, the examiner opined that such was related to his post-military adjustment, and that the Veteran was still adjusting to civilian life.  The examiner noted that he experienced job related stress, and that his most difficult time was from April to June 2009.  Although the Veteran reported suicidal ideation in June 2009, the examiner noted that such was due to his difficulty readjusting and feeling directionless.

During a July 2010 VA traumatic brain injury (TBI) examination, the Veteran reported mood swings at the end of the week, anxiety, and depression which had started six years prior.  The Veteran attributed his depression to the event in France.  As to any psychiatric manifestations of a TBI, the examiner noted that, beginning in June 2009, he was in a poor mood after his discharge and had suicidal thoughts.


1.  PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was received prior to that date, the DSM-IV is applicable.]

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2014).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  There is no competent, persuasive evidence that he has been diagnosed with PTSD at any time pertinent to this appeal.  Here, he filed his claim for service connection in August 2009.  Significantly, the post-service treatment records are silent as to any treatment for or diagnoses of PTSD, although the Board acknowledges that the lack of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no competent evidence to support a finding that the Veteran has a diagnosis of PTSD at any time pertinent to this claim, and neither him nor his representative has presented or identified any such evidence or opinion. Thus, without a medical evidence of current PTSD within the meaning of McClain, fundamentally, there can be no award of service connection.

As noted above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  See also McClain, supra.  Accordingly, where, as here, competent, persuasive evidence establishes that the Veteran does not have the disability for which service connection is sought), there can be no valid claim for service connection for the disability.  See Gilpin, supra; Brammer, supra.  In so finding, the Board finds that the preponderance of the evidence establishes that the Veteran has never manifested PTSD.

Furthermore, as regards to any direct assertions by the Veteran or his representative attempting to establish that hecurrently has PTSD on the basis of lay assertions, alone, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of current diagnosis of PTSD is within the province of trained professionals.  See Jones, supra.  As neither he nor his representative is shown to be other than layperson without appropriate training and expertise, they are not competent to render a probative opinion on the medical matters on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay statements have little, if any, probative value on the issue of whether the Veteran meets the DSM-IV criteria for a PTSD diagnosis.  To the extent that such statements hold probative value, the probative value of these lay statements are greatly outweighed by the opinion of the July 2010 VA examiner who possesses greater expertise and training for diagnosing psychiatric disorders, to include PTSD.

2.  Acquired Psychiatric Disorder Other than PTSD

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder, NOS, is also not warranted.  As noted above, the Veteran's service treatment records are negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.  Furthermore, while the July 2010 VA examination noted a diagnosis of adjustment disorder, NOS, the Veteran's post-service treatment records consistently note negative depression and PTSD screening results.  

There is not competent medical evidence linking his adjustment disorder to his military service, to include his alleged in-service stressors.  In this regard, the Board finds that the July 2010 VA examination report is the only probative evidence of record on this question.  As noted above, the July 2010 VA examiner determined that the Veteran's adjustment disorder was not related to his military service, but was instead a result of the difficulties he experienced after he was discharged from service and reintroduced to civilian life.  The opinion provided a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran has contended that his current acquired psychiatric disorder other than PTSD is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his service to be complex in nature.  See Woehlaert, supra.  Here, while the Veteran is competent to describe the current manifestations of an acquired psychiatric disorder and to describe his in-service symptoms, the Board accords such statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the diagnosis of an acquired psychiatric disorder requires the administration and interpretation of specialized psychiatric testing and evaluation.  There is no indication that he possesses the requisite medical knowledge to perform such testing or interpret their results.

In addition, in adjudicating this claim, the Board must assess not only competency of the veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he experienced psychiatric symptoms during service.  In his August 2009 claim, He indicated that he began to experience problems in May 2008 following the incident in France; however, during the July 2010 VA TBI examination, he indicated problems with depression for the last six years.  Moreover, as noted above, the Veteran's service treatment records and post-service treatment records consistently note his denial of experiencing any psychiatric symptoms.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the instant case, the Board finds that the Veteran's statements concerning the onset of his symptoms lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  Because his statements during service and his post-service statements to his VA treatment providers were made for the purposes of treatment, they are considered highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Therefore, the Board finds that an acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

Finally, the Board has considered whether service connection is warranted on a presumptive basis.  For the purposes of 38 C.F.R. § 3.309(a), the term "psychosis" includes diagnoses of brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  In this case, the Veteran has not been diagnosed with a psychiatric disorder deemed a psychosis for presumptive service connection purposes.  In any event, the Board finds no credibly lay or medical evidence that the Veteran demonstrated psychotic behavior in service or within one year from service discharge.  As such, presumptive service connection is not warranted for psychosis as a chronic disease under 38 C.F.R. § 3.309(a).

In summation, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, NOS, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an ingrown right toe nail is denied.

Service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, NOS, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

With regard to the Veteran's claim for a higher initial rating for his service-connected onychomycosis with dry scaly feet, when an increase in the level of a disability is at issues, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Veteran's most recent VA examination was in July 2010, more than six years ago.  An addendum opinion was obtained in December 2010.  Moreover, the Veteran's current VA treatment records do not address the current nature and severity of his onychomycosis with dry scaly feet.  Because the medical evidence of record does not adequately address the current state of his onychomycosis with dry scaly feet, and because his prior examination is now more than six years old, the AOJ should schedule him for a new VA examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequate support the decision in an appeal for an increased rating).

With regard to the Veteran's claim for service connection for a back disorder, the Board notes at the outset that there may be outstanding VA records which may contain information and evidence relevant to his claim.  The medical evidence of record includes VA treatment records from the VA Medical Centers (VAMC) in Reno, Nevada, and Martinez, California, as well as the VA Community Based Outpatient Clinic in Oakland, California.  However, in the Veteran's January 2011 Notice of Disagreement, he stated that he received treatment for his back at the VAMC in San Francisco, California, following a period of active duty for training in November 2010.  To ensure that there is an adequate record upon which to decide his claims, a remand is necessary to obtain any outstanding VA records, to include any VA treatment records from the VAMC in San Francisco, as well as any updated VA treatment records from any VA facility dated after January 27, 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Veteran underwent a VA examination in July 2010 to address the nature and etiology of his back disorder.  He reported pain in his upper thoracic spine.  While he denied any specific injury, he reported pain from heavy lifting during service.  After a review of his current symptoms and his functional limitations, as well as a complete physical examination, the examiner diagnosed the Veteran with an upper thoracic strain.  Despite the diagnosis, the examiner did not provide an opinion as to the etiology of the upper thoracic strain.

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In Barr, the Court determined that a medical examination was inadequate when the examiner did not provide an etiological opinion and did not review the veteran's prior medical records.  Because the July 2010 VA examiner failed to provide an etiological opinion, an addendum opinion is warranted.

Finally, he should be provided the opportunity to identify any additional private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file VA treatment records ( particularly those from the VAMC in San Francisco, California), as well as any updated VA treatment records from any VA facility dated after January 27, 2016.

2.  Contact the Veteran and request that he provide the necessary authorization(s) to obtain any outstanding private medical records pertinent to his claims.  Make at least two (2) attempts to obtain records from any identified source.  

3.  If any of the records requested above cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected onychomycosis with dry scaly feet.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of onychomycosis with dry scaly feet.  The examiner is asked to provide a full description of any functional effects that the Veteran's onychomycosis with dry scaly feet has on his activities of daily living.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

5.  Request an addendum opinion from the July 2010 VA examiner.  The claims file should be made available to, and reviewed by, the examiner.  If the July 2010 VA examiner is not available, the claims file should be provided to an appropriate examiner to render the requested opinions.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the claims file, all currently diagnosed back disorder(s) should be identified.  For each identified back disorder, the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that such is causally or etiologically related to his military service.

In doing so, the examiner must acknowledge and consider the Veteran's lay statement concerning the onset and continuity of symptomatology, as well as the medical evidence of record.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be determined from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

All opinions must be supported by a clear rationale and a discussion of the pertinent facts and medical principles involved, as such would be of considerable assistance to the Board.

6.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


